UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54163 Zhong Sen International Tea Company (Exact name of registrant as specified inits Charter) Florida 26-2091212 (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification No.) 14th Floor Guo Fang Building No.68 Wu Yi Road Kunming City, Yunnan Province P. R. China (Address of principal executive office) (Zip Code) (954) 247-4832 (Registrant’s telephone number, including area code) Not Applicable (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
